Case: 1:20-cr-00116-JG Doc #: 30 Filed: 08/19/20 1 of 4. PageID #: 244



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                               :
UNITED STATES OF AMERICA,                      :                  CASE NO. 1:20-cr-00116
                                               :
               Plaintiff,                      :                  OPINION & ORDER
                                               :
vs.                                            :
                                               :
DAVID BUTTS,                                   :
                                               :
               Defendant.                      :
                                               :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On June 24, 2020, the Court held a competency hearing for Defendant David

Butts. 1 For the following reasons, the Court finds Defendant Butts competent to stand trial.

      I.         Background
           On February 12, 2020, Defendant Butts was indicted for drug and gun-related

crimes. 2

           On March 4, 2020, Defendant Butts’s counsel moved the Court for a judicial

determination of Butts’ competency to stand trial under 18 U.S.C. § 4241. 3

           On March 5, 2020, this Court granted the motion and referred Butts to the Bureau

of Prisons for a psychological evaluation and report. 4 In April 2020, Dr. Kristen Schramm,

a forensic psychologist, evaluated Butts and gave the opinion that Butts was competent to



           1
            Doc. 15.
           2
            Doc. 1. One Count for Possession with Intent to Distribute and Manufacture Controlled Substances in violation
21 U.S.C. §§ 841(a)(1), (b)(1)(B); one Count for Possession of Firearm and Ammunition in violation of 18 U.S.C.
§ 922(g)(1) and § 924(a)(2); and one Count for the Possession of Firearm in Furtherance of a Drug Trafficking Crime in
violation of 18 U.S.C. § 924(c)(1)(B)(ii).
          3
            Doc 13.
          4
            Doc. 15.
Case: 1:20-cr-00116-JG Doc #: 30 Filed: 08/19/20 2 of 4. PageID #: 245

Case No. 1:20-cr-00116Gwin, J.

stand trial. 5

          On June 11, 2020, this Court received Dr. Schramm’s report regarding Butts’s

competency. On June 24, 2020, this Court held a competency hearing. 6

    II.       Discussion
          In Butts’s Counsel competency motion, Counsel questioned Butts’ competency and

represented that Butts was unable to participate in conversation regarding his case and

displayed hysteria. 7 In addition, Butts indicates he had a history of mental health issues. 8

          “[T]he Due Process Clause of the Fourteenth Amendment prohibits the criminal

prosecution of a defendant who is not competent to stand trial.”9 A court must grant a

motion for a competency hearing under 18 U.S.C § 4241 “if there is reasonable cause to

believe that the defendant may presently be suffering from a mental disease or defect

rendering him mentally incompetent to the extent that he is unable to understand the

nature and consequences of the proceedings against him or to assist properly in his

defense.” 10 Prior to the hearing, a court may order a psychological or psychiatric

examination the results of which must be sent to the court. 11

          Following the hearing, a court must determine, by a preponderance of the evidence,

if a defendant is competent to stand trial. 12 A criminal defendant is incompetent if he lacks

either a “sufficient present ability to consult with his lawyer with a reasonable degree of



          Kristen M. Schramm, Forensic Psychological Report 11 (June 8, 2020). The examination was an ongoing
          5

examination lasting from April 1, 2020 until May 15, 2020. Id. at 1.
        6
          Doc. 24.
        7
          Id. at 2.
        8
          Id.
        9
          Medina v. Cal., 505 U.S. 437, 439 (1992) (citations omitted).
        10
           18 U.S.C. § 4241(a).
        11
           18 U.S.C. § 4241(b).
        12
           18 U.S.C. § 4241(d)
                                                        -2-
Case: 1:20-cr-00116-JG Doc #: 30 Filed: 08/19/20 3 of 4. PageID #: 246

Case No. 1:20-cr-00116Gwin, J.

rational understanding” or “a rational as well as factual understanding of the proceedings

against him.” 13

           To determine competence, courts consider the defendant’s demeanor, any prior

medical opinion regarding competency, and evidence of irrational behavior. 14

           Here, the preponderance of the evidence reflects that Defendant Butts is competent.

While incarcerated, Butts sent and received emails. 15 He also made more than 80 phone

calls. 16 According to Dr. Schramm’s report, Butts spoke in a “conversational tone” with

“well organized thoughts.” 17 Butts also showed an appreciation of his charges and the

legal proceedings without memory difficulties. 18 And to make these calls, Butts

occasionally impersonated other inmates to use their phone accounts. 19

           In addition, Dr. Schramm opined that Butts is competent. 20 She noted that Butts’s

answers on a psychological test were varied and exaggerated, suggesting that he may be

purposefully trying to evade or delay legal proceedings. 21

           Although Mr. Butts appears to suffer from anxiety and mental health concerns, both

his actions while incarcerated and Dr. Schramm’s medical opinion support a finding that

Butts understands his legal proceedings and can work with his attorney. 22

           Conclusion


           13
                United States v. Miller, 531 F.3d 340, 348 (6th Cir. 2008) (quoting Drope v. Missouri, 420 U.S. 162, 172
(1975)).
           14
                Id.
           15
              Schramm, supra, at 5.
           16
              Id.
           17
              Id.
           18
              Id.
           19
              Id.
           20
              Id. at 11.
           21
              Id. at 10-11.
         22
             United States v. Davis, 93 F.3d 1286, 1290 (6th Cir. 1996) (“It does not follow that because a person is
mentally ill he is not competent to stand trial.”).
                                                               -3-
Case: 1:20-cr-00116-JG Doc #: 30 Filed: 08/19/20 4 of 4. PageID #: 247

Case No. 1:20-cr-00116Gwin, J.

            For the foregoing reasons, the Court finds Defendant Butts competent to stand

trial. 23




IT IS SO ORDERED.


Dated: August 19, 2019                                 s/     James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE




            23
                 See Doc. 36.
                                                 -4-
